DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raceways as recited in claim 1; a double set of rolling elements, and a multi-row set of rolling elements as recited in claim 2; tapered rollers and cylindrical rollers as recited in claim 3; seal elements as recited in claim 5; at least one cage as recited in claim 6; a drive and an output element as recited in claim 7; a double gear and a multiple gear as recited in claim 9; the second rolled-on element is multi-part and supports a double gear as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is unclear which gear is being referred to by “the rolled-on element” of the first, at least one second and third rolled-on elements
Claims 15 and 16 are indefinite because it is unclear which transmission element is being referred to with regard to “the at least one transmission element” of the at least one transmission element of the first rolled-on element or the at least one transmission element of the at least one second rolled-on element or the at least one transmission element of the third rolled-on element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 4,618,271).
Li discloses a rolling-element bearing transmission, comprising: a first rolled-on element (214), at least one second rolled-on element (218) and a third rolled-on element (224), each of the first (214), at least one second (218) and third (224) rolled-on elements having a raceway (col. 8 lines 42-46), a first set of rolling elements (228) disposed between the first rolled-on element (214) and the at least one second rolled-on element (218) such that the first rolled-on element (214) and the at least one second rolled-on element (218) are rotatable relative to each other (col. 8 lines 35-46), and a second set of rolling elements (230) disposed between the at least one second (218) and third rolled-on elements (224) such that the at least one second rolled-on element (218) and the third rolled-on element (224) are rotatable with respect to each other (see Fig 6), wherein each of the first (214), at least one second (218) and third rolled-on elements (224) comprises or supports at least one transmission element (238, 242, 268), and wherein the at least one transmission element (242) of the first rolled-on element (214) and the at least one transmission element (236) of the at least one second rolled-on element (218) and the at least one transmission element (268) of the third rolled-on element (224) are disposed and configured to form a transmission (see Fig 6).
Re claim 2, the first (228) and/or second set (230) of rolling elements comprise a single set of rolling element (see Fig 6) or a double set of rolling elements, or a multi-row set of rolling elements.
Re claim 3, the rolling elements (228) comprise balls (see Fig 6) or tapered rollers or cylindrical rollers.
Re claim 4, the first (228) and second (230) set of rolling elements and the first (214) and at least one second (218) rolled-on elements are configured as a double row angular contact ball bearing (see Fig 7).
Re claim 5, including seal elements (not shown) sealing a grease-filled space around the first (228) and second (230) sets of rolling elements (col. 6 lines 10-17).
Re claim 6, including at least one cage (old and well known) containing the first (228) and/or second (230) sets of rolling elements.
Re claim 7, a drive (236) is operably connected a first (214) one of the first, at least one second and third rolled-on elements, an output element (268) is connected to a second one of the first, at least one second and third (224) rolled-on elements, and the third one of the first, at least one second (218) and third rolled-on elements constitutes a fixed frame of reference (see Fig 6).
Re claim 8, the transmission element (236) comprises an internal gear or an external gear (see Fig 7).
Re claim 9, the gear (236) is a single gear (see Fig 7) or a double gear or a multiple gear.
Re claim 13, the at least one second rolled-on element (218) includes two raceways on a same side of the at least one second rolled-on element or on different, opposing sides of the at least one second rolled-on element (218).
Re claim 14, the first rolled-on element (214) is located radially inside the at least one second rolled-on element (218) and the at least one second rolled-on element (218) is located radially inside the third rolled-on element (224).
Re claim 17, Li discloses a rolling-element bearing transmission, comprising: an inner rolled-on element (214) having at least one first raceway and a first gear (242), a sidewall of the first gear (242) forming a portion of the at least one first raceway (see Fig 7), a first middle rolled-on element (218) having a second raceway and a second gear (236), a second middle rolled-on element (224) having a third raceway and a third gear (276), an outer rolled-on element (269) having at least one third raceway and a fourth gear (280), a sidewall of the fourth gear (280) forming a portion of the at least one third raceway (see Fig 7), a first set of rolling elements (228) disposed between the inner rolled-on element (214) and the at least one middle rolled-on element (218) such that the inner rolled-on element (214) and the middle rolled-on element (218) are rotatable relative to each other (col. 8 lines 35-46), and a second set of rolling elements (230) disposed between the middle rolled-on element (218) and the outer rolled-on element (260) such that the at least one middle rolled-on element (218) and the outer rolled-on element (260) are rotatable with respect to each other (col. 8 lines 35-46), wherein the first gear (242) is meshed with second gear (236), the third gear (276) is meshed with the fourth gear (280) and the second gear (236) rotates with the third gear (236).
Allowable Subject Matter
Claims 10, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5667455 	  	State of the art
FR 2663090 	  	State of the art
US 20180231113 	Same Applicant
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656